t c no united_states tax_court j c shepherd petitioner v commissioner of internal revenue respondent docket no filed date p transferred to a newly formed family partner- ship of which p is 50-percent owner and his two sons are each 25-percent owners p’s fee interest in timberland subject_to a long-term timber lease and stocks in three banks held p’s transfers represent separate indirect gifts to his sons of percent undivided interests in the leased timberland and stocks held further the fair_market_value of petitioner’s gifts determined david d aughtry james m kane and howard w neiswender for petitioner robert w west for respondent - - thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal gift_tax for calendar_year the issues for decision are the characterization for gift_tax purposes of petitioner’s transfers of certain real_estate and stock into a family_partnership of which petitioner is 50-percent owner and his two sons are each 25-percent owners the fair_market_value of the transferred real_estate interests and the amount if any of discounts for fractional or minority interests and lack of marketability that should be recognized in valuing the transferred interests in the real_estate and stock section references are to the internal_revenue_code as in effect on the date of the gifts rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which are so found petitioner is married to mary ruth shepherd and has two adult sons john phillip shepherd john and william david shepherd william when he filed his petition petitioner resided in berry alabama petitioner’s acquisition of interests in land and bank stock beginning in petitioner’s grandfather---at first singly and later with petitioner’s father--acquired a great deal of land in and around fayette county alabama in date petitioner’s grandfather died and left petitioner his only grandchild a 25-percent interest in all that he owned among the grandfather’s possessions was an interest in more than big_number acres spread over numerous parcels in and around fayette county alabama the land and stock the bank stock in three rural alabama banks---the bank of parish the bank of berry and the bank of carbon hill the banks prior to petitioner’s father gave petitioner an additional 25-percent interest in the land thereby increasing petitioner’s ownership_interest to percent as described in more detail below on date petitioner and his father leased the land to hiwassee land co hiwassee under a 66-year timber lease on date petitioner’s father died leaving all his property--including his 50-percent interest in the land and an undisclosed amount of stock in the banks---to petitioner’s mother petitioner’s mother died shortly thereafter devising to petitioner her 50-percent interest in the land and the bank stock petitioner then owned the entire_interest in the land subject_to hiwassee’s leasehold interest petitioner also owned more than percent of the common_stock of the banks of which he was then president ’ ' the record does not specify when petitioner first became president of the banks - long-term timber lease of family land as described above by petitioner and his father each owned a 50-percent interest in the family land on date petitioner and his father entered into a long-term timber lease with hiwassee granting hiwassee the right to cut and remove timber on big_number acres the leased land the term of the lease is for years expiring on january hiwassee agreed to pay annual rent of dollar_figure per acre payable for each calendar_year by february of that year the annual rent is to be adjusted each year by the same percentage as the annual average of the wholesale price index for all commodities now the producer price index ppi increases or decreases relative to the wholesale price index for the annual rents are adjusted only for increments of increase or decrease equaling or exceeding five percent from the bowater inc is the successor_in_interest to the rights of hiwassee land co hiwassee under the lease on the subject property references to hiwassee hereinafter also include references to bowater inc as successor_in_interest - - average or from the average resulting in the previous adjustment under the lease the lessors retain all mineral rights on the land but must obtain the lessee’s consent which shall not be unreasonably withheld to develop the minerals the lease allows the lessors to sell the leased land subject_to hiwassee’s right_of_first_refusal if hiwassee elects not to purchase then the sale is to be made subject_to the terms of the lease hiwassee paid rents under the lease as follows year amount year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the lease states that it is understood that approximately three-quarters of the mineral rights are held by parties other than the lessors -- - the lease contains no requirement that hiwassee reseed or reforest the leased land at the expiration of the lease the shepherd clifford_trust on or about date petitioner and his wife established the j c shepherd clifford_trust agreement the trust an inter_vivos_trust with a term of years upon creation of the trust petitioner and his wife conveyed an undivided 25-percent interest in the leased land to the trust on date they conveyed a second 25-percent undivided_interest in the leased land to the trust john and william were equal income beneficiaries of the trust during the term of the trust they each received one-half of the income from one-half of the hiwassee lease 1ie each received 25-percent of the hiwassee lease income on or about date the trust terminated the trustee reconveyed the two previously transferred 25-percent undivided interests in the leased land to petitioner and his wife the deeds conveying the two 25-percent interests in the land show that the land was conveyed by petitioner and his wife petitioner’s wife however owned no record title or interest in the property her only interests were spousal rights and benefits created under alabama state law the parties have stipulated that in alabama real_estate transactions it is customary for the owner’s spouse to sign all documents to eliminate questions regarding retention of dower or other spousal benefits or rights the shepherd family_partnership on date petitioner executed the shepherd family_partnership agreement the partnership_agreement on date john and william executed it the shepherd family_partnership the partnership is a general_partnership established pursuant to alabama state law the partnership_agreement designates petitioner as the managing partner with power to implement or cause to be implemented all decisions approved by the partners and shall conduct or cause to be conducted the ordinary and usual business and affairs of the partnership the partners’ interests in the partnership’s net_income and loss capital and partnership property are as follows petitioner--50 percent john--25 percent and william--- percent the partnership_agreement provides that these partnership interests will continue throughout the existence of the partnership unless the partners mutually agree to change their respective interests the partnership_agreement provides that each partner shall have three capital accounts---a permanent capital_account an operating capital_account and a drawing capital_account the partnership_agreement states that the initial permanent capital_account for each partner as of date is dollar_figure for petitioner and dollar_figure each for william and john in this same section captioned initial capital contributions the partnership_agreement also states each partner shall be --- - entitled to make voluntary additional permanent capital contributions each such contribution shall be allocated in the partnership interests to the partners’ permanent capital accounts in a section captioned debits credits the partnership_agreement provides that the permanent capital_account of each partner shall consist of each partner’s initial capital_contribution as described above increased by the partner’s partnership_interest in the adjusted_basis for federal_income_tax purposes of any additional permanent capital_contribution of property by a partner less any liabilities to which such property is subject the partnership_agreement provides that any partner shall have the right to receive a distribution of any part of his partnership permanent capital_account in reduction thereof with the prior consent of all the other partners the partnership_agreement also provides that all property acquired by the partnership shall be owned by the partners as tenants in partnership in accordance with their partnership interests with no partner individually having any ownership_interest in the partnership property additionally each partner waives any right to require partition of any partnership property under the partnership_agreement any partner may withdraw from the partnership at any time upon written notice to the --- - other partners the partnership_agreement states that the effect of the withdrawal is to terminate the relationship of the withdrawing partner as a partner and thereby eliminate the withdrawing partner’s right to liquidate the partnership the withdrawing partner may transfer all or any part of his partnership_interest with or without consideration but only after providing the other partners the first option to purchase his interest at fair_market_value generally as determined by an independent_appraiser upon dissolution of the partnership proceeds from the liquidation of partnership property after satisfaction of partnership debts are to be applied to payment of credit balances of the partners’ capital accounts transfer of the leased land to the partnership on date--one day before john and william had executed the partnership agreement---petitioner and his wife executed two deeds purporting to transfer the leased land to the partnership each deed purported to transfer to the partnership an undivided 50-percent interest in the leased land for an aggregate transfer of the entire_interest in the leased land on date the deeds conveying the leased land to the partnership were recorded again as far as is revealed in the record petitioner’s wife owned no record title or interest in the leased land but signed the deeds as a formality to eliminate any question as to spousal benefits under alabama law -- - transfer of the bank stock to the partnership on date petitioner transferred to the partnership some of his stock in each of the three banks ’ the parties have stipulated that the bank stock had a fair_market_value at the time of transfer prior to any consideration of any partnership_adjustment as follows stock no of shares fair_market_value bank of berry al shares dollar_figure bank of carbon hill al shares big_number bank of parrish al share sec_466 sec_446 total big_number petitioner’s gift_tax_return and respondent’s determination petitioner filed form_709 united_states gift and generation-skipping_transfer_tax return for calendar_year reporting gifts to john and william of interests in the leased land and the bank stock on the form_709 petitioner valued the leased land at dollar_figure petitioner listed the total appraised value of the transferred bank stock as dollar_figure less a percent minority discount for a gift value of dollar_figure petitioner reported a gift to john and william of dollar_figure each percent of the total reported dollar_figure value of the leased land and dollar_figure value of the transferred bank stock petitioner reported no gift_tax due on these transfers the gift ’ petitioner testified that he did not know what percentage of his stock in the three banks he transferred to the partnership in but that after the transfers he still owned a greater than 50-percent interest in each bank - tax computed dollar_figure being more than offset by his claimed maximum unified_credit dollar_figure in the notice_of_deficiency respondent determined that the fair_market_value of the 50-percent interest in the leased land that petitioner gifted to his sons was dollar_figure implying a value of dollar_figure for petitioner’s entire_interest in the leased land respondent made no adjustment to the gift value of the bank stock reported on the return respondent determined that petitioner had a gift_tax deficiency of dollar_figure opinion a general legal principles sec_2501 generally imposes an excise_tax on the transfer of property by gift during the taxable_year the gift_tax is imposed only upon a completed and irrevocable gift see 288_us_280 a gift is complete as to any property when the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 gift_tax regs a gift of property is valued as of the date of the transfer see sec_2512 if property is transferred for less than adequate_and_full_consideration then the excess of the value of the property transferred over the consideration received is generally deemed a gift see sec_2512 the gift is measured by the value of the property passing from the donor rather than - by the property received by the donee or upon the measure of enrichment to the donee see sec_25_2511-2 gift_tax regs for gift_tax purposes the value of the transferred property is generally the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 see sec_25_2512-1 gift_tax regs the determination of property value for gift_tax purposes is an issue of fact and all relevant factors must be considered see 250_f2d_242 5th cir affg in part and remanding tcmemo_1956_178 lefrak v commissioner tcmemo_1993_526 b the parties’ contentions the parties disagree about the characterization for gift_tax purposes of petitioner’s transfers of the leased land and bank stock the parties also disagree about the fair_market_value of the leased land at the time petitioner transferred it in addition the parties disagree as to what valuation discounts should apply to petitioner’s transfer of the leased land and bank stock the nub of the parties’ disagreement in this last regard is whether petitioner’s transfers to the partnership should reflect minority and marketability discounts attributable to the sons’ minority-interest status in the partnership in his petition petitioner not only assigns error to respondent’s determination in the statutory notice but also seeks a partial restoration of his unified_credit petitioner contends that the gifts to his sons of interests in the leased land represent two separate gifts of partnership interests and that the gifts of bank stock represent two separate indirect gifts bestowed through enhancements of the previously gifted partnership interests viewed thus petitioner contends these gifts should be valued giving effect to a 5-percent minority and marketability discount applicable to each son’s 25-percent partnership_interest the bottom line petitioner argues is that the gifts of both the leased land and the bank stock as reported on his gift_tax_return were overvalued respondent does not dispute that the partnership exists or that it is a legitimate partnership respondent also agrees that if the gifts of land were to be valued giving effect to minority and marketability discounts in recognition of the percent partnership shares then the appropriate discount would be percent respondent contends however that this discount rate is inapplicable because the gifts should not be measured by reference to the sons’ partnership interests in moreover respondent has not argued and we do not consider the applicability of chapter_14 secs relating to special valuation rules that apply to among other things transfers of certain interests in partnerships and certain lapsing rights and restrictions support of his position respondent contends that petitioner did not give his sons partnership interests but rather gave them either indirect gifts of real_estate accomplished by means of a transfer to the partnership or alternatively direct gifts of real_estate accomplished before the partnership ever came into existence c characterization of the transfers the parties agree that the partnership came into existence on date when john and william executed the partnership_agreement rather than on the previous day when only petitioner had executed it the parties disagree however about the effect of petitioner’s executing deeds on date purporting to transfer the leased land to the then-nonexistent partnership respondent argues that on date petitioner effectively gave an undivided 50-percent interest in the leased land to his sons either directly or indirectly petitioner argues that the gift was not completed until date we look to applicable state law in this case alabama law to determine what property rights are conveyed see united_states v national bank of commerce 472_us_719 ‘in the application of a federal revenue act state law controls in determining the nature of the legal_interest which the taxpayer had in the property’ quoting agquilino v united_states 363_us_509 lefrak v commissioner supra -- - we agree with petitioner that any gift to his sons was not completed before date ’ on date there was no completed_gift because there was no donee and petitioner had not parted with dominion and control_over the property petitioner could not make a gift to himself see 682_f2d_1220 5th cir we disagree with petitioner’s contention however that his gifts to his sons of interests in the leased land represented gifts of minority partnership interests because as just discussed the creation of the partnership and therefore the creation of the sons’ partnership interests preceded the completion of petitioner’s gift to the partnership to adopt petitioner’s contention would require us to recognize the existence however fleeting of a one-person partnership contrary to alabama law which defines a partnership as an association of two or more persons to carry on as co-owners a the alabama recording act ala code sec a generally provides that the conveyance of land is void as to the grantee unless the deed transferring the land is recorded here the deeds conveying the land to the partnership were not recorded until date neither party has raised and we do not reach the issue of whether petitioner’s gifts were not completed until the date of recordation cf 751_f2d_1548 11th cir facts indicated that gifts were not intended to be completed until the recordation of the deeds of conveyance affg tcmemo_1983_ it is of little consequence to our analysis however whether petitioner’s gifts of interests in the leased land were completed on aug or date - business for profit ala code sec see lefrak v commissioner supra nor do we agree with petitioner’s contention that his transfers should be characterized as enhancements of his sons’ existent partnership interests the gift_tax is imposed on the transfer of property see sec_2501 here the property that petitioner possessed and transferred was his interests in the leased land and bank stock how petitioner’s transfers of the leased land and bank stock may have enhanced the sons’ partnership interests is immaterial for the gift_tax is imposed on the value of what the donor transfers not what the donee receives see 318_us_184 the gift_tax is measured by the value of the property passing from the donor 214_f3d_846 7th cir 839_f2d_1249 7th cir for gift and estate_tax purposes value of stock transferred to trusts was determined without regard to terms or existence of trust 156_f2d_218 2d cir affg 4_tc_191 87_tc_78 lefrak v commissioner supra sec_25_2511-2 gift_tax regs cf 658_f2d_999 5th cir for estate_tax purposes the property to be valued is the property which is actually transferred as contrasted with the interest held by the decedent before death or the interest held by the legatee after death petitioner’s constitutional challenge petitioner argues that the gift_tax must be measured not by reference to the value of the property in the hands of the donor but by the value of the property in gratuitous transit otherwise petitioner argues the gift_tax would be a direct_tax on the transferred property in contravention of the constitutional restraint on the imposition of direct taxes the direct_tax clause see u s const art i sec cl no capitation or other direct_tax shall be laid unless in proportion to the census or enumeration herein before directed to be taken petitioner’s argument is without merit in upholding the federal gift_tax against a challenge based on the direct_tax clause the supreme court stated in 280_us_124 while taxes levied upon or collected from persons because of their general ownership of property may be taken to be direct this court has consistently held almost from the foundation of the government that a tax imposed upon a particular use of property or the exercise of a single power over property incidental to ownership is an excise which need not be apportioned and it is enough for present purposes that this tax is of the latter class it is said that since property is the sum of all the rights and powers incident to ownership if an unapportioned tax on the exercise of any of them is -- - upheld the distinction between direct and other classes of taxes may be wiped out since the property itself may likewise be taxed by resort to the expedient of levying numerous taxes upon its uses that one of the uses of property is to keep it and that a tax upon the possession or keeping of property is no different from a tax on the property itself even if we assume that a tax levied upon all the uses to which property may be put would be in effect a tax upon property and hence a direct_tax requiring apportionment that is not the case before us x the gift_tax falls so far short of taxing generally the uses of property that it cannot be likened to the taxes on property itself which have been recognized as direct it falls rather into that category of imposts or excises which since they apply only to a limited exercise of property rights have been deemed to be indirect and so valid although not apportioned in short the gift_tax is not a direct_tax because it is not levied on the general ownership of property but rather applies only to a limited exercise of property rights ie the exercise of the power to give the property owned to another id pincite here petitioner’s dispute is not with the fact that he made a donative transfer that is properly the subject of the federal gift_tax but rather with the characterization of the property for purposes of measuring its value--a consideration that is irrelevant for purposes of determining the constitutionality of the tax ’ indeed in a closely analogous context the supreme court has held that the constitutionality of the federal estate_tax does not depend upon there even being a transfer of the property at death see 326_us_340 continued did petitioner make direct gifts to his sons petitioner deeded the leased land and bank stock to the partnership whatever interests his sons acquired in this property they obtained by virtue of their status as partners in the partnership clearly then contrary to one of respondent’s alternative arguments petitioner did not make direct gifts of these properties to his sons cf lefrak v commissioner supra transfer by donor-father of buildings to himself and his children as tenants in common d b a doing business as one of various partnerships formed later the same day to hold the particular building conveyed represented direct gifts to the children of the father’s interest in the buildings did petitioner make indirect gifts to his sons a gift may be direct or indirect see sec_25 2511-l1 a gift_tax regs the regulations provide the following example of a transfer that results in an indirect taxable gift assuming that the transfer is not made for adequate_and_full_consideration a transfer of property by b to a corporation generally represents gifts by b to the other individual shareholders of the corporation to the extent of their continued bittker lokken federal taxation of income estates and gifts par pincite 2d ed the transfer of property at death is a sufficient condition-----but not a necessary one--for a constitutional tax by holding that a tax on a transfer at death is not a direct_tax the court did not imply that a tax on something other than a transfer at death is a direct_tax - - proportionate interests in the corporation sec_25 h gift_tax regs application of this general_rule is well established in case law for instance in kincaid v united_states f 2d pincite the taxpayer transferred her ranch to a newly formed corporation in which she and her two sons owned all the voting_stock in exchange for the ranch the taxpayer received additional shares of the corporation’s stock the stock was determined to be less valuable than the ranch the court concluded that the difference between what she gave and what she got represented a gift to the shareholders noting that the taxpayer could not make a gift to herself the court held that she made a gift to each of her sons of one-third of the total gift amount see also 235_f2d_149 9th cir transfers of farm lands to a family_corporation of which donors were 40-percent owners represented gifts to other shareholders of percent of the fair_market_value of the farm lands modifying and remanding 21_tc_607 ctuw georgia ketteman 86_tc_91 mother’s transfer to closely_held_corporation of property in exchange for note of lesser value represented gifts to the other five shareholders of five-sixths the difference in values of the property transferred and the note the mother received 45_tc_96 father’s transfer of stock to a family_corporation for no --- - consideration constituted gift by father of one-quarter interest to each of three shareholder-sons estate of bosca v commissioner tcmemo_1998_251 father’s transfer to a family_corporation of voting common_stock in exchange for nonvoting common_stock represented gifts to each of his two shareholder- sons of percent of the difference in the values of the stock the father transferred and of the stock he received cf 393_f2d_972 two brothers’ transfers of stock in their wholly owned corporation to the subsidiary of another family_corporation constituted gifts to the other shareholders of the family_corporation reduced by the portion attributable to the brothers’ own ownership interests in the family_corporation likewise a transfer to a partnership for less than full and adequate_consideration may represent an indirect gift to the other partners see 7_tc_837 taxpayer’s and spouse’s transfer of business_assets into a newly formed partnership among themselves their daughter and son-in- law resulted in taxable_gifts to the daughter and son-in-law obviously not every capital_contribution to a partnership results ina gift to the other partners particularly where the contributing partner’s capital_account is increased by the amount of his contribution thus entitling him to recoup the same amount upon liquidation of the partnership in the instant case however petitioner’s contributions of the leased land and bank -- - stock were allocated to his and his sons’ capital accounts according to their respective partnership shares under the partnership_agreement each son was entitled to receive distribution of any part of his capital_account with prior consent of the other partners e his father and brother and was entitled to sell his partnership_interest after granting his father and brother the first option to purchase his interest at fair_market_value upon dissolution of the partnership each son was entitled to receive payment of the balance in his capital_account in these circumstances we conclude and hold that petitioner’s transfers to the partnership represent indirect gifts to each of his sons john and william of undivided percent interests in the leased land and in the bank stock in reaching this conclusion we have effectively aggregated petitioner’s two separate same-day transfers to the partnership of undivided 50-percent interests in the leased land to reflect ‘t we do not suggest and respondent has not argued that such an analysis necessarily entails disregarding the partnership similarly in 682_f2d_1220 5th cir and in the other cases cited supra treating gifts to corporations as indirect gifts to the other shareholders the courts did not necessarily disregard the donee corporations in either case characterizing the subject gift as comprising proportional indirect gifts to the other partners or shareholders as the case may be rather than as a single gift to the entity of which the donor is part owner reflects the exigency that the donor cannot make a gift to himself or herself see id pincite mrs kincaid cannot of course make a gift to herself - - the economic_substance of petitioner’s conveyance to the partnership of his entire_interest in the leased land we have not however aggregated the separate indirect gifts to his sons john and william see estate of bosca v commissioner tcmemo_1998_251 for purposes of the gift_tax each separate gift must be valued separately and cases cited therein cf 658_f2d_999 5th cir rejecting family attribution in valuing stock for estate_tax purposes d valuation of the leased land the parties rely on expert testimony to value petitioner’s interest in the leased land at the time he transferred it to the partnership we evaluate expert opinions in light of all the evidence in the record and may accept or reject the expert testimony in whole or in part according to our own judgment see 304_us_282 112_tc_26 the persuasiveness of an expert’s opinion depends largely upon the disclosed facts on which it is based 110_tc_530 we may be selective in our use of any part of an expert’sss opinion see id petitioner presented testimony of three expert witnesses mr norman w lipscomb lipscomb mr gene dilmore dilmore and mr harry l haney jr haney - lipscomb valued petitioner’s 100-percent interest in the leased land under both a sales comparison approach ’ and an income capitalization approach ’ and then reconciled the two results under his sales comparison approach lipscomb valued the leased land at dollar_figure in arriving at this value lipscomb determined an indicated value of the leased land on the basis of each of four comparable sales then discounted each indicated value by percent on the theory that buyers would demand a significant discount for property encumbered by a lease for years under his income capitalization approach lipscomb valued the leased land at dollar_figure treating the values determined under the sales comparison approach and the income capitalization approach as establishing upper and lower boundaries respectively of a range of possible values and weighing the income capitalization approach most heavily lipscomb determined that the value of a 100-percent interest in the leased land as of the date of the gifts was dollar_figure lipscomb then determined that a 50-percent undivided_interest should be subject_to a percent discount for a fractional_ownership_interest as determined by a range of adjustments suggested by his analysis of under a sales comparison approach property is valued by identifying sales of comparable properties and making appropriate adjustments to the sales prices ‘3 under an income capitalization approach income-producing property is valued by estimating the present_value of anticipated future economic benefits ie cash flows and reversions - - what he deemed to be three comparable sales of fractional real_estate interests the net result was that lipscomb valued a percent undivided_interest in the leased land as of date at dollar_figure dilmore used an income capitalization approach to arrive at a dollar_figure value for an undivided one-half fee interest in the leased land as of date after applying a 15-percent discount for an undivided_interest in the property haney’s report is limited to identifying various factors that could negatively affect the value of the reversionary_interest in the leased land at the expiration of the long-term timber lease on january the reversion he provided no specific dollar estimate of the reversion’s value respondent’s expert mr richard a maloy maloy also used an income capitalization approach valuing petitioner’s entire fee interest in the leased land as of date at dollar_figure calculated as the present_value of the income stream contract rents plus the present_value of the reversion maloy’s determination of present_value reflects no discounts for fractional interests or limited marketability on brief petitioner argues that the proper and most realistic way to value land subject_to a long-term timber lease is to use an income capitalization methodology such as was employed in saunders v united_states aftr 2d ustc par big_number m d ga accordingly the parties are - - in substantial agreement that the leased land should be valued as of the time the subject gift was made as the sum of a the present_value of the projected annual rental income from the lease plus b the present_value of the reversion the parties disagree however about numerous assumptions made by the experts at each step of the valuation methodology we address these disagreements below present_value of projected lease rents the value of the lease income stream may be estimated by determining the rental payments petitioner was receiving at the time of the gifts then projecting those rents into the future based upon an anticipated growth rate and finally discounting the future rents payments to a present_value using an appropriate discount rate see saunders v united_states supra see also estate of barge v commissioner tcmemo_1997_188 using an income capitalization approach to value gift of percent undivided_interest in timberland cf estate of proctor v commissioner tcmemo_1994_208 we estimate the present_value of the projected income stream from the lease based upon events expectations and market conditions as they existed at the time of the gifts in date a projected annual income from the lease it is undisputed that when petitioner made the gifts the remaining term of the lease was approximately years the parties have also stipulated the actual rental amounts received -- p7 - by petitioner from through the parties disagree however about the anticipated growth rate of the annual rent payments over the remaining life of the lease under the lease rents are adjusted to reflect changes relative to the average wholesale price index but only after there has been a cumulative adjustment of at least percent from the last change in projecting future rents maloy lipscomb and dilmore each rely on historical changes in the ppi maloy and lipscomb agree that historical changes in the ppi averaged dollar_figure percent for the years before maloy ends his analysis there projecting rental increases of percent dollar_figure time sec_3 every years for the duration of the lease lipscomb and dilmore also take into account historical data showing that the rate of actual rent increases has lagged behind the rate of changes in the ppi ostensibly as a result of inconstant annual rates of increase in the ppi in combination with the reguirement that rents adjust only after there has been a 5-percent cumulative change in the average price index on the basis of this analysis lipscomb projects lease rent increases of percent every years and dilmore estimates an average long-term growth rate of approximately percent per year ‘mr gene dilmore dilmore determined that increases in the producer price index ppi averaged dollar_figure percent over the years prior to petitioner’s gifts - - because rent increases under the lease historically have lagged behind increases in the ppi and in light of the uncertainty about the magnitude and direction of changes in ppi annual averages over a period as long as the years remaining on the lease_term at the time of petitioner’s gifts we conclude that it 1s appropriate to take into account historical patterns of actual rents under the lease on the basis of our review of all the expert reports and testimony we conclude that lipscomb’s projection of a 2-percent rent increase every years for the duration of the lease is fair and reasonable b present_value of projected rental payments in determining the present_value of the projected rental payments a critical factor is the discount rate applied to the projected lease income stream lipscomb selected a discount rate of percent as representing what a typical investor would have expected for investments of this type of land his report indicates that although the investment was low-risk a higher discount rate was warranted owing to the limited marketability of the investment lipscomb applied the 8-percent discount rate to the after-tax lease income stream assuming a 35-percent tax_rate dilmore selected a discount rate of percent consisting of a 5-percent basic discount rate and an additional percent to reflect the lack of a reforestation clause in the lease dilmore’s report states that he selected the 5-percent - - basic rate as being percent over the prime lending rate of percent and approximately times the 30-year bond rate his report indicates that this basic discount rate is consistent with the somewhat lower yields on a land lease at a birmingham shopping center and with a national survey of real_estate yields for all real_estate types his report states that a higher discount is appropriate for the leased land than for these other real_estate comparables because the lease income is dependent upon the stability or lack thereof in the timber business his report indicates that an additional 1l-percent discount should be added to hi sec_12 5-percent basic rate to reflect the absence of any lease_term requiring the lessee to reseed or reforest the land upon termination of the lease dilmore applied the 5-percent discount rate to the pretax lease income stream maloy selected a discount rate of percent on the basis of interviews with federal land bank appraisers and forestry economics professors unlike lipscomb but like dilmore maloy applied his selected discount rate to the pretax lease income stream pretax versus after-tax present_value analysis respondent argues that lipscomb’s use of an after-tax analysis is inappropriate for determining fair_market_value respondent argues that an after-tax analysis is used only to -- - determine the internal_rate_of_return of a particular investor respondent cites estate of proctor v commissioner tcmemo_1994_208 for the proposition that investment analysis does not eguate to fair_market_value analysis in estate of proctor we held that in determining the fair_market_value of a ranch subject_to a lifetime lease option a conventional lease analysis method was preferable to an investment differential method ' because the latter method attempts to measure ‘investment value’ rather than market_value investment value is more subjective because it is predicated on the investment preferences of the individual investor id we did not hold however as a matter of law that income capitalization under the conventional lease analysis method must be done on a pretax basis or that particular factors that are relevant for investment purposes are irrelevant in determining fair_market_value rather we determined the applicable discount rate based on our conclusion that it was a better reflection of risks associated with investing in ranch property and is a more accurate estimate of the rate of return investors expect to earn when investing in ranch property id ' we defined the investment differential method as a method of valuation frequently used by appraisers to compare one potential investment to the whole spectrum of other investment opportunities available to a client estate of proctor v commissioner tcmemo_1994_208 --- - there is no fixed formula for applying the factors that are considered in determining fair_market_value of an asset see estate of davis v commissioner t c pincite in determining the fair_market_value of minority blocks of stock ina corporation it was appropriate to take into consideration built-- in capital_gains_tax on the stock the weight given to each factor depends upon the facts of each case see id pincite here the relevant inquiry is whether a hypothetical willing seller and a hypothetical willing buyer as of the date of petitioner’s gifts would have agreed to a price for the lease income stream that took no account of tax consequences see id pincite see also hisenberg v commissioner 155_f3d_50 2d cir estate of borgatello v commissioner tcmemo_2000_264 estate of jameson v commissioner tcmemo_1999_43 a treatise relied upon by both parties states present_value can be calculated with or without considering the impact of income taxes as long as the specific rights being appraised are clearly identified the techniques and procedures selected are determined by the purpose of the analysis the availability of data and the market practices appraisal institute the appraisal of real_estate llth ed ‘ in his rebuttal report maloy cites the above-cited treatise for the different proposition that present_value analysis is properly applied using before-tax income streams maloy has provided no page reference for his interpretation of the treatise and we conclude that his reliance on the treatise is in error - - lipscomb testified convincingly that in his experience it was customary practice in the timber industry to apply an after- tax analysis ’ in his rebuttal report maloy includes as an appendix portions of a treatise bullard basic concepts in forest valuation and investment analysis sec that describe the use of an after-tax analysis for forestry investments whereby one converts all costs and revenues to an after-tax basis and calculates all present values using an after- tax discount rate accordingly authorities relied upon by respondent’s own expert appear to acknowledge that an after-tax analysis consistently utilizing after-tax_income and after-tax discount rates may be appropriate ’ it is true as maloy indicates in his rebuttal report that an after-tax analysis requires an assumption as to whether the hypothetical buyer is taxable and at what rate it appears however that in selecting his discount rate maloy himself has ‘7 dilmore testified that in this case he had used a before- tax analysis to determine the present_value of the lease income stream but you could do it either way in his rebuttal report filed before trial maloy contends that lipscomb inconsistently used an 8-percent pretax discount rate against after-tax_income although lipscomb’s expert report is not explicit in this regard it is clear from lipscomb’s testimony that his income capitalization method was an after-tax method entailing use of an after-tax discount rate - - assumed that the hypothetical buyer is taxable at rates consistent with those used in lipscomb’s after-tax analysis ’ accordingly we reject respondent’s suggestion that in determining the present_value of a projected income stream for gift_tax purposes the determination must as a matter of law be made on a pretax basis given lipscomb’s assumed 35-percent tax_rate his 8-percent after-tax discount rate may be converted to a pretax discount rate of approximately percent divided by which is very close to the 5-percent pretax basic rate selected by dilmore for use in his pretax analysis in the instant circumstances the critical guestion we believe is not whether to use a pretax or after-tax analysis but whether it is more appropriate to apply the pretax discount rate selected by maloy percent or by dilmore percent or the equivalent pretax discount rate selected by lipscomb percent maloy’s report indicates that on the basis of his research yield rates associated with investments like the subject lease range from to percent with the lower yields more likely associated with investors who are tax-exempt maloy selects an 8-percent rate associated with taxable investors moreover an 8-percent rate is approximately percent higher than the 6-percent rate that he associates with tax-exempt investors implying a 33-percent tax_rate which coincides roughly with the 35-percent tax_rate that lipscomb assumes in his analysis - -- ii nominal versus real discount rates the lease terms adjust the annual rent payments for inflation the parties disagree over whether in light of this inflation-adjustment feature it 1s appropriate to use a real discount rate ie a discount rate that eliminates the effects of inflation or a higher nominal discount rate ie the real rate plus the inflation rate maloy’s expert report states that the appropriate discount rate to apply here is a real rate on brief respondent argues that the discount rates used by petitioner’s experts are too high because they are nominal rates petitioner and his experts counter that in the instant circumstances only nominal discount rates and not real rates are appropriate the differences between the parties appear rooted at least partly in semantics acknowledging that these matters are not self-evident to those unbaptized in the murky waters of actuarial science we agree with petitioner and his experts whose views align with the aforementioned learned treatise appraisal institute supra pincite relied upon for different purposes by both parties which states as follows because lease terms often allow for inflation with x adjustments based on the consumer_price_index cpi it 18s convenient and customary to project income and expenses in dollars as they are expected to occur and not to convert the amounts into constant dollars unadjusted discount rates rather than real rates of return are used so that these rates can be compared with other rates quoted in the open market----eg mortgage interest rates and bond yield rates projecting the income from real_estate in nominal terms allows an analyst to consider whether or not the income potential of the property and the resale price will increase with inflation the appraiser must be consistent and not discount inflated dollars at real uninflated rates when inflated nominal dollars are projected the discount rate must also be a nominal discount rate that reflects the anticipated inflation emphasis added we conclude that maloy’s 8-percent discount rate is understated as a result of his inappropriate use of a real discount rate rather than a higher nominal discount rate 1il adjustment of discount rate for lack of marketability it also appears that the differences between respondent’s and petitioner’s experts are partly attributable to the fact that they are valuing different things maloy’s report states that he has determined the market_value of petitioner’s leased fee interest dilmore and lipscomb on the other hand have each valued an undivided one-half interest in the leased fee interest lipscomb like maloy but unlike dilmore acknowledges that the leased land is a low-risk investment which would suggest a relatively low discount rate lipscomb’s recommended discount rate reflects an upward adjustment to reflect the limited marketability of an undivided one-half interest as previously discussed we have determined that petitioner’s transfer of the leased land to the partnership should be characterized as two separate undivided 25-percent - - interests in the leased land we agree with lipscomb that an undivided fractional interest in the leased land will make it a less favorable investment than the entire_interest by making it less marketable and more illiquid and that these factors may be appropriately considered in selecting the discount rate see saunders v united_states aftr 2d ustc par big_number m d ga accordingly we conclude that lipscomb’s selected discount rate is fair and reasonable our conclusion is bolstered by the fact that when converted to a pretax rate lipscomb’s discount rate nearly coincides with the basic rate determined by dilmore using a different methodology based on comparisons with various other types of investments 7’ alternatively where the value of the transferred property is to be determined with adjustments for lack of marketability it could be appropriate in some circumstances to value the donor’s entire_interest in the transferred property employing a discount rate that reflects no adjustment for lack of marketability and then to adjust the value so determined for lack of marketability with appropriate valuation discounts as discussed infra however it is inappropriate to make redundant adjustments to both the discount rate and the valuation discount see bittker lokken federal taxation of income estates and gifts par pincite 2d ed when property is valued by capitalizing its anticipated net_earnings no marketability discount is needed if the capitalization factor reflects not only the earnings in isolation but also the fact that the investor may find it difficult to liquidate the investment we reject dilmore’s additional l-percent discount for the lack of a reforestation clause at the end of the lease as discussed infra respondent has allowed and we have accepted an allowance for reforestation in determining the value of the reversion thus making dilmore’s additional 1-percent discount for this purpose unnecessary - - we hold and conclude therefore that lipscomb has fairly and reasonably determined the net present_value of the lease income stream to be dollar_figure present_value of the reversion lipscomb’s income capitalization approach assumes that the leased land will have a january pretax reversion value of dollar_figure lipscomb then purports to arrive at a january after-tax value of the reversion by assuming a 35-percent tax on dollar_figure and then discounting this after-tax amount to present_value using an 8-percent discount rate nothing in the record explains lipscomb’s derivation of his estimated january pretax conversion value furthermore we on brief petitioner alleges that to arrive at the dollar_figure value for the reversion of the leased land lipscomb applied a growth rate of percent to comparable values the parts of the record that petitioner’s brief cites in support of this proposition however do not yield this information nor have we discovered it elsewhere in the record statements in briefs do not constitute evidence see rule b even if we were to assume arguendo that petitioner’s representation about lipscomb’s derivation of the reversion value were accurate the record is inadequate to allow us to identify with certainty the comparables lipscomb used for this purpose or to meaningfully evaluate the appropriateness of either the comparables or the assumed growth rate that petitioner alleges lipscomb employed in his analysis if we were to assume arguendo that the comparables in guestion were the same comparables lipscomb used in his sales comparison approach the facts disclosed in his report and testimony are inadequate to persuade us that those comparables were determined appropriately as previously discussed using the sales comparison approach lipscomb determined that petitioner’s interest in the leased land had a fair_market_value of dollar_figure lipscomb derived this number by applying a 45-percent marketability discount to what he deemed to be comparable sales lipscomb testified that he determined the continued - 3g -- disagree with lipscomb’s implicit premise otherwise unsupported by the record or common sense that in determining the fair_market_value of the reversion--either in or in 1991--a hypothetical willing buyer and seller would have adjusted the price downward to account for the seller’s income_tax_liability on the sale cf hstate of davis v commissioner 110_tc_530 dilmore calculates the january value of the reversion by projecting lease rental income to be dollar_figure in and then capitalizing it at a rate of percent to yield an estimated january value of dollar_figure he then discounts the january value to present_value dilmore’s method improperly seeks to determine the january value of the reversion on the basis of the final year’s lease payments we are unconvinced that the fair_market_value of the land in when the lease expires is properly computed on the basis of the last year’s rent payments under the lease accordingly we reject dilmore’s conclusions in this regard respondent’s expert maloy calculates the value of the reversion by first establishing a dollar_figure per acre baseline continued percent discount based on analysis of sales of other leased properties which showed a range of discounts from percent to almost percent the record does not reveal how lipscomb chose the 45-percent discount from this wide range moreover the data underlying his analysis of these other sales are not part of the record accordingly we are unable to assess or accept the appropriateness of the 45-percent discount that lipscomb applied - - estimate of the value of a 100-percent fee simple interest in the leased land in maloy determines this baseline estimate on the basis of comparisons with numerous property sales in the same counties as the leased land maloy then applies a growth rate of percent to project a future value for the reversion in of dollar_figure from this amount maloy subtracts dollar_figure for estimated replanting costs in to yield net future value in of dollar_figure maloy then applies a discount rate of percent to yield a present_value of the reversion of dollar_figure as previously discussed we disagree with maloy’s selected discount rate as being understated we conclude however that maloy’s valuation of the reversion is in all other respects reasonable and is based on sound assumptions and methodology taking into consideration among other things reasonable costs of reforesting the land at the end of the lease accordingly maloy’s assumption of a 5-percent growth rate is based on his determination that timberland in general would benefit from increased timber prices federal programs and the leasing of hunting rights maloy estimates replanting costs in by determining an estimated dollar_figure per acre replanting cost in and then adjusting this number upward to reflect an estimated annual inflation rate of dollar_figure percent petitioner’s own witness charles irwin testified that in it probably would have cost dollar_figure-dollar_figure per acre to prepare the land for planting if it lay fallow for under year and dollar_figure- dollar_figure per acre to plant the land resulting in a total cost of dollar_figure-sdollar_figure per acre thus maloy’s replanting estimate is actually greater than irwin’s irwin does claim that the costs to prepare the land could probably double if the fallow period wa sec_4 or years it seems unlikely however that the lessee continued -- - employing maloy’s methodology but substituting the pretax equivalent of lipscomb’s selected discount rate percent we hold that at the time of petitioner’s gifts the present_value of the reversion in the leased land was dollar_figure be discounts for fractional interests the parties have stipulated that if we were to measure petitioner’s gifts by reference to the sons’ interests in the partnership the correct minority and marketability discount would be percent we have determined however that petitioner’s transfers represented separate indirect gifts to his sons of interests in the leased land and bank stock rather than gifts of partnership interests or enhancements thereto as previously discussed the gift_tax is imposed on the value of what the donor transfers not what the donee receives see robinette v helvering u s pincite the gift_tax is measured by the value of the property passing from the donor continued under a long-term timber lease would allow the land to lie fallow for a number of years before the end of the lease rather than managing timber harvesting to maximize the timber’s growth potential for the full duration of the lease on brief petitioner--agreeing wholly with none of his several experts but instead relying selectively on discrete aspects of their several reports---urges that the value of the reversion was only dollar_figure in defense of this small number petitioner argues that no one in their right mind is going to pay anything in for a residual_interest in the year petitioner argues among other things that there may be a reduced market for timber because we may have a paperless society by maybe sooner judging by the size of the record in this case nevertheless we are unpersuaded that a future fee interest in more than big_number acres of alabama timberland has little or no value - al --- stinson estate v united_states f 3d pincite 839_f2d_1249 7th cir for gift and estate_tax purposes value of stock transferred to trusts was determined without regard to terms or existence of trust goodman v commissioner f 2d pincite ward v commissioner t c pincite lefrak v commissioner tcmemo_1993_526 sec_25_2511-2 gift_tax regs accordingly the subject gifts are not measured by reference to the sons’ partnership interests because the conditions of the stipulation are not met we must consider what valuation discounts if any are applicable the leased land lipscomb opined that a 27-percent discount was appropriate in recognition of the fractionalized ownership of the leased land because of the resulting reduction in marketability and control ’ as previously discussed however in performing his analysis of the present_value of the lease income lipscomb had previously taken lack of marketability into account in adjusting his discount rate upward consequently his 27-percent valuation discount is redundant insofar as it reflects lack of marketability and to that extent is excessive lipscomb’s analysis is insufficiently detailed to permit us to isolate the lipscomb determined the 27-percent discount rate by analyzing sales of what he deemed to be similar properties which indicated a range of adjustments from percent to percent - -- redundant elements accordingly we reject his recommended percent valuation discount dilmore testified that an undivided_interest in the leased land should be subject_to a discount of percent comprising these three elements operation---a 3-percent discount for lack of complete control of the management of the property and of decisions made about it disposition of the property---a 10-percent discount to reflect the possibility of disagreement between the co-owners and the necessity of getting them to agree on the sale and partitioning---a 2-percent discount in recognition of the eventuality that partitioning of the physical property might become necessary dilmore indicated that this would appear to be a fairly minor factor for the leased land on brief respondent argues that no valuation discount for fractional interests is warranted with respect to the leased land but if it were it should be measured solely by the cost of partitioning the land which maloy opined would probably be about dollar_figure we reject respondent’s argument as failing to give adequate weight to other reasons for discounting a fractional interest in the leased land such as lack of control in managing and disposing of the property see estate of stevens v commissioner tcmemo_2000_53 estate of williams v commissioner tcmemo_1998_59 -- - accordingly on the basis of our review of all the expert testimony and reports we conclude and hold that dilmore’s percent valuation discount for an undivided fractional interest in the leased land is fair and reasonable ’ the bank stock with regard to the bank stock respondent has not contested the 15-percent minority interest discount as claimed on petitioner’s gift_tax_return accordingly we hold that the stipulated value of the bank stock on the date of petitioner’s gifts dollar_figure is subject_to a 15-percent minority interest discount for the gifts to his sons of undivided interests f summary and conclusion on the basis of all the evidence in the record we conclude and hold that petitioner made separate gifts to each of his two sons of 25-percent undivided interests in the leased land and the bank stock the value of the total separate gifts to each son is on brief petitioner argues that because lipscomb and by extension dilmore selected valuation discounts based upon a percent undivided_interest in the leased land as opposed to a 25-percent undivided_interest their recommended valuation discounts are understated petitioner also argues that various other cases have allowed fractional-interest discounts greater than those recommended by petitioner’s own experts we must determine the applicable valuation discount on the basis of the facts in the record before us here petitioner has presented no concrete convincing evidence as to what additional_amount of discount if any should be attributable to a 25-percent undivided_interest as opposed to a 50-percent undivided_interest dollar_figure s717 -- -- and the value of petitioner’s aggregate gifts is calculated as follows leased land present_value of lease income present_value of reversion combined present_value pro_rata interest undiscounted pro_rata value valuation discount adjustment value of separate indirect gifts bank stock bank stipulated value pro_rata interest undiscounted pro_rata interest valuation discount adjustment value of separate indirect gifts combined value of separate indirect gifts leased land bank stock total total indirect gifts advanced for different results addressed herein we conclude are irrelevant john william dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number we have considered all other arguments the parties have merit chiechi laro and gale jj agree with this majority opinion to reflect the foregoing arguments not expressly or without decision will be entered under rule reviewed by the court wells chabot cohen parr whalen colvin halpern - - whalen j concurring i agree with both the reasoning and result of the majority opinion but i write separately to make the point that this case does not present the same issues concerning the valuation of the indirect gifts as were presented in estate of bosca v commissioner tcmemo_1998_251 and to comment on the position of judges beghe and ruwe who make interesting and worthwhile points especially in light of the increasing use of family partnerships in this case the majority opinion decides two principal issues first it rejects petitioner’s contention that the transfers of leased land and bank stock made by petitioner should be characterized as gifts to petitioner’s two sons of minority interests in a family_partnership or as enhancements of his sons’ existing partnership interests petitioner sought that characterization of the transfers to justify the application of substantial discounts in valuing the property contrary to petitioner’s position the majority characterizes the transfers as indirect gifts to the sons of the leased land and bank stock the majority relies on sec_25_2511-1 gift_tax regs which provides a transfer of property by b to a corporation generally represents gifts by b to the other individual shareholders of the corporation to the extent of their proportionate interests in the corporation based thereon the majority holds that the transfers represent an indirect gift to each of petitioner’s two sons of an undivided 25-percent interest in the leased land and bank stock to my - knowledge there is no disagreement as to this aspect of the majority opinion second the majority opinion values the two gifts made by petitioner in the case of the bank stock the parties stipulated that before the transfer to the partnership the aggregate value of the stock of the three banks that was included in the transfer was dollar_figure in view of the fact that the stock of each of the three banks represented a minority interest in the bank the majority reduced or discounted the value of the stock by percent this discount was claimed on petitioner’s gift_tax_return and respondent did not contest it in these proceedings there is nothing to suggest that the amount of this discount would vary depending on whether the gifts were valued in the aggregate or separately the majority then in effect treat sec_50 percent of the remaining value as having been retained by petitioner through his interest in the family_partnership and treat sec_25 percent of the remaining value dollar_figure as a gift to each son in accordance with sec_25_2511-1 in the case of the leased land after resolving various factual disputes between and among the parties’ expert witnesses the majority opinion concludes that the present_value of the leased land before the transfer to the partnership was dollar_figure in view of the fact that the gifts made by petitioner were gifts of undivided interests in the leased land the majority agrees that the value of the leased land should be reduced or discounted by percent due to the fact that the -- - donees did not have complete control_over the property in footnote of the opinion the majority notes that the percent discount is based upon a 50-percent undivided_interest in the leased land as opposed to a 25-percent undivided_interest due to petitioner’s failure to provide evidence as to what additional_amount of discount if any should be attributable to a 25-percent undivided_interest as opposed to a 50-percent undivided_interest thus based upon the record at trial the same discount is applicable regardless of whether the gifts of the leased land are valued on an aggregate basis or separately the majority opinion then in effect treat sec_50 percent of the remaining value as having been retained by petitioner through his interest in the partnership and treat sec_25 percent of the remaining value dollar_figure as a gift to each son in accordance with sec_25_2511-1 the majority opinion at page states as follows we have not however aggregated the separate indirect gifts to his sons john and william see estate of bosca v commissioner tcmemo_1998_251 for purposes of the gift_tax each separate gift must be valued separately and cases cited therein cf 658_f2d_999 5th cir rejecting family attribution in valuing stock for estate_tax purposes as the author of the estate of bosca v commissioner i appreciate the approval of that opinion by the majority however the approach of the majority in the instant case as discussed above is different from the approach used in estate of - 4g - bosca because in this case there is no difference between the valuation of petitioner’s gifts to his sons depending on whether the gifts are valued on an aggregate basis or separately the value of percent of the gifted property or dollar_figure percent of dollar_figure less a 15-percent discount is the same as two 25-percent undivided interests in the leased land dollar_figure less a 15-percent discount in valuing the gifts in estate of bosca it was necessary for the court to decide whether the gifts should be valued on an aggregate basis ie as part of a 50-percent block of stock or whether they should be valued separately e as two 25-percent blocks of stock in deciding to take the latter approach we followed the long-standing position of this court that separate gifts must be valued separately see eg 85_tc_713 60_tc_272 affd 498_f2d_88 5th cir 8_tc_1204 phipps v commissioner b t a affd 127_f2d_214 10th cir hipp v commissioner tcmemo_1983_746 as i understand their position judges ruwe and beghe agree that under the facts of this case petitioner made a gift to each of his two sons but they do not agree with the approach used by the majority in valuing the gifts they appear to take the position that in computing the difference between the value of the property transferred by the donor and the value of the consideration received by the donor as required by section - b the property is to be valued in the donor’s hands prior to the transaction with no discounts or reductions permitted for example in the case of the leased land the only asset as to which respondent has raised an issue in this case it appears that judges ruwe and beghe take the position that the value of the property in the donor’s hands before the transfer dollar_figure must also be the value of the property transferred by the donor presumably they would take the position that the value of the consideration received by the donor i sec_50 percent of the value of the property transferred or dollar_figure based upon the fact that petitioner retained a 50-percent interest in the partnership under this approach the aggregate value of the gifts would be dollar_figure and that amount must be included in computing the amount of gifts made by petitioner during the calendar_year thus they disagree that a discount of percent is proper to reflect the reduced value of undivided interests in the leased land their view appears to be at odds with the fact that discounts and reductions are permitted in the case of direct gifts if a donor makes a direct gift to one or more donees the sum of the gifts may be less than the value of the property in the donor’s hands before the transfer for example we have held that the sum of all the fractional interests_in_real_property gifted by a donor was less than the value of the whole property in the donor’s hands in mooneyham v commissioner tcmemo_1991_178 the donor owned percent of a certain parcel of real - - property worth dollar_figure before transferring a 50-percent undivided_interest in the property to her brother we held that the value_of_the_gift the 50-percent fractional interest was percent of the total less a 15-percent discount or dollar_figure thus the property transferred by the donor was worth dollar_figure less than it was in the donor’s hands similarly in estate of williams v commissioner tcmemo_1998_59 the owner of two parcels of property transferred 50-percent undivided interests in each of the parcels we held that each of the two gifts in that case should be valued a sec_50 percent of the fair_market_value of the property less aggregate discounts of percent see also heppenstall v commissioner a memorandum opinion of this court dated date minority discount these cases show that in appropriate cases the minority discount and fractionalized interest discount can be taken into account for purposes of valuing direct gifts under sec_2512 this suggests that such discounts can also be taken into account in valuing indirect gifts under sec_2512 otherwise there would be a difference in the application of the willing buyer willing seller standard depending on whether the valuation is of a direct gift or an indirect gift as described above in valuing the gifts of bank stock the majority opinion applied a minority interest discount to reflect the fact that a willing buyer would pay less for the minority interests in the three banks that petitioner transferred in valuing the leased land the majority opinion applied a -- - fractional_interest_discount to reflect the fact that a willing buyer would pay less for the undivided_interest in the leased land that petitioner transferred these discounts are attributable to the nature of the property transferred by the donor they are not attributable to restrictions imposed by the terms of the conveyance see 839_f2d_1249 7th cir in my view neither of these discounts is inconsistent with sec_25 a gift_tax regs and the corresponding case law which require that the gift be measured by the value of the property passing from the donor and not by what the donee receives see eg 674_f2d_761 9th cir chabot colvin halpern and thornton jj agree with this concurring opinion - - halpern j concurring i write to state my agreement with the majority opinion and to respond to the suggestion that in allowing a fractional_interest_discount with respect to the leased land the majority opinion has deviated from the valuation rule_of sec_2512 the threshold question under sec_2512 is what property is transferred as germane to the facts of the case under review the question is whether petitioner’s transfer of land to the partnership should be deemed to represent a single transfer of petitioner’s 100-percent interest in the land or whether it should be viewed as separate indirect transfers of fractional interests to his two sons the instant case like 682_f2d_1220 5th cir is based on application of an indirect gift rule as provided in the regulations a transfer of property by b to a corporation for less than full and adequate_consideration generally represents gifts by b to the other shareholders of the corporation to the extent of their proportionate interests in the corporation gift_tax regs sec_25_2511-1 emphasis added applying this regulation the court in kincaid concluded that the taxpayer’s single transfer of a ranch to the family-owned_corporation represented a gift to each of her sons to the extent of their proportionate interests id pincite given the unambiguous premise of the cited regulation as applied in kincaid that the transfer gives rise to separate gifts it follows that for purposes of valuing those separate gifts the property transferred should be viewed -- - as the property transferred by virtue of each of the deemed separate gifts otherwise we must construe sec_2512 to apply not on a gift-by-gift basis but on the basis of aggregate gifts made by the donor to different donees--a result without basis in law or common sense it would seem beyond cavil that if the petitioner had made direct gifts to his sons of 25-percent undivided interests in the land we would permit appropriate fractional interest discounts in valuing the gifts it would be anomalous if by making the same gifts indirectly through a partnership instead of directly such fractional interest discounts were precluded having applied the indirect gift rule to deny the donor entity- level discounts on the basis that the transfer to the entity was in essence multiple transfers to the individual objects of the donor’s bounty it would be unfair then to ignore the operation of that rule in concluding that in considering the availability of a fractional_interest_discount the transfer should be treated as a unitary transfer to the entity finally it is true as judge ruwe notes that neither kincaid nor several of its progeny allowed any fractional_interest_discount with respect to the transferred property there is no indication in any of these cases however that the taxpayer raised or that the court considered such an issue the only case in the kincaid line of cases to expressly consider the issue was estate of bosca v commissioner tcmemo_1998_251 which concluded consistent with the majority opinion that -- -- fractional interest discounts were permissible i see no reason why we should now abandon this precedent which is soundly reasoned chabot cohen whalen colvin laro gale and thornton jj agree with this concurring opinion - ruwe j concurring in part and dissenting in part i agree with the majority opinion except for its allowance of a percent valuation discount with respect to what the majority describes as indirect gifts by petitioner to each of his sons john and william of undivided 25-percent interests in the leased land majority op p in my opinion no such discount is appropriate because undivided interests in the leased land were never transferred to petitioner’s sons the transfer in question was a transfer of petitioner’s entire_interest in the leased land to the partnership this transfer was to a partnership in which petitioner held a 50-percent interest except for enhancing the value of petitioner’s 50-percent partnership_interest he received no other consideration for the transfer sec_2512 provides sec_2512 valuation of gifts b where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year the supreme court has described previous versions of the gift_tax statutes sec_501 imposing the tax on gifts and sec_503 which is virtually identical to present sec_2512 b in the following terms -- - sec_501 and sec_503 are not disparate provisions congress directed them to the same purpose and they should not be separated in application had congress taxed gifts simpliciter it would be appropriate to assume that the term was used in its colloquial sense and a search for donative_intent would be indicated but congress intended to use the term gifts in its broadest and most comprehensive sense h_rep_no 72d cong 1st sess p s rep no 72d cong lst sess p cf 318_us_176 318_us_184 congress chose not to require an ascertainment of what too often is an elusive state of mind for purposes of the gift_tax it not only dispensed with the test of donative_intent it formulated a much more workable external test that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the excess in such money value shall for the purpose of the tax imposed by this title be deemed a gift and treasury regulations have emphasized that common_law considerations were not embodied in the gift_tax 324_us_303 fn ref omitted the supreme court described the objective of these statutory provisions as follows the section taxing as gifts transfers that are not made for adequate and full money consideration aims to reach those transfers which are withdrawn from the donor’s estate id pincite under the applicable statutory provisions it 1s unnecessary to consider the value of what petitioner’s sons received in order to determine the value of the property that was transferred indeed the regulations provide that it is not even necessary to identify the donee t the regulations provide that the gift_tax ‘ sec_25_2511-2 gift_tax regs sec_25_2511-2 cessation of donor’s dominion and control a the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment continued -- - is the primary and personal liability of the donor that the gift is to be measured by the value of the property passing from the donor and that the tax applies regardless of the fact that the identity of the donee may not be presently known or ascertainable see sec_25_2511-2 gift_tax regs ’ the majority correctly states the formula for valuing transfers of property if property is transferred for less than adequate_and_full_consideration then the excess of the value of the property transferred over the consideration received is generally deemed a gift see sec_2512 the gift is measured by the value of the property passing from the donor rather than by the property received by the donee or upon the measure of enrichment to the donee see sec_25_2511-2 gift_tax regs majority op pp this is exactly the formula used in the cases on which the majority relies for the proposition that a gift was made see 682_f2d_1220 5th cir heringer ' continued resulting to the donee from the transfer nor is it conditioned upon ability to identify the donee at the time of the transfer on the contrary the tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable see also 318_us_184 in which the taxpayer argued that there could be no gift of a remainder_interest where the putative remaindermen prospective unborn children of the grantor did not exist at the time of the transfer the supreme court rejected this argument stating that the gift_tax 1s a primary and personal liability of the donor measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not be presently known or ascertainable -- - v commissioner 235_f2d_149 9th cir ketteman trust v commissioner 86_tc_91 in each of these cases property was transferred to a corporation for less than full consideration all or part of the stock of the transferee corporations was owned by persons other than the transferor in each case the value_of_the_gift was found to be the fair_market_value of the property transferred to the corporation minus any consideration received by the transferor none of these cases allowed a discount based upon a hypothetical assumption that fractionalized interests in the transferred property were given to the individual shareholders of the transferee corporations unfortunately the majority does not follow its own formula as quoted above or the above-cited cases the only case cited by the majority where a discount was given based on a hypothetical assumption that fractionalized interests in the transferred property were given to the indirect beneficiaries shareholders or partners is estate of bosca v commissioner tcmemo_1998_251 i believe that estate of bosca was incorrectly decided on this point that opinion improperly relied upon cases that dealt with determining the number of annual gift_tax exclusions and blockage discounts opinions dealing with the number of annual gift_tax exclusions under sec_2503 have no application in sec_2503 provides in part sec_2503 exclusions from gifts --in the case continued - - determining the value of gifts under sec_2512 under the annual_gift_tax_exclusion the first dollar_figure of gifts made to any person is excluded from total taxable_gifts unlike sec_2512 b sec_2503 focuses on the identity of the donee sec_2503 specifically addresses gifts made to any person and excludes the first dollar_figure of such gifts to such person in explaining the meaning of gift in the statute providing for the annual exclusion the supreme court explained but for present purposes it is of more importance that in common understanding and in the common use of language a gift is made to him upon whom the donor bestows the benefit of his donation one does not speak of making a gift to a_trust rather than to his children who are its beneficiaries the reports of the committees of congress used words in their natural sense and in the sense in which we must take it they were intended to be used in sec_504 when in discussing sec_501 they spoke of the beneficiary of a gift upon trust as the person to whom the gift is made 312_us_393 the supreme court’s interpretation of the term gift_for purposes of the annual exclusion was based upon the common meaning and understanding of the term gift the supreme court’s interpretation of the term gift in sec_2503 must be contrasted with the supreme court’s broad interpretation of continued of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not for purposes of subsection a be included in the total_amount_of_gifts made during such year - - sec_2512 sec_2512 specifies a formula for determining when a transfer will be deemed a gift and for determining the amount_of_the_gift for gift_tax purposes in explaining the broad reach of the predecessor of sec_2512 b the supreme court in 324_us_303 explained that congress was applying the gift_tax to transfers that were beyond the common meaning of the term gift had congress taxed gifts simpliciter it would be appropriate to assume that the term was used in its colloquial sense and a search for donative_intent would be indicated but congress intended to use the term gifts in its broadest and most comprehensive sense id pincite thus for purposes of the gift_tax a transfer that is deemed to be a gift is statutorily defined in sec_2512 in broad and comprehensive terms and is not limited to the common meaning of that term reliance on cases based on blockage discounts is also misplaced in the context of sec_2512 the gift_tax regulations permit an exception to the traditional definition of fair_market_value for gifts of large blocks of publicly traded stock under the regulations a blockage discount can be allowed tf the donor can show that the block of stock to be valued with reference to each separate gift is so large in relation to the actual sales on the existing market that it could not be liquidated in a reasonable_time without depressing the market sec_25_2512-2 gift_tax regs emphasis added the cases dealing with blockage discounts are distinguishable because they -- - were decided on the basis of a specific regulation dealing with blockage discounts and involved either separate transfers of properties to various persons or transfers in trust where the transferor allocated specific properties to the trust accounts of individual donees see 498_f2d_88 5th cir affg 60_tc_272 85_tc_713 in the instant case there was a single transfer of petitioner’s property for less than full and adequate_consideration pursuant to sec_2512 such a transfer is deemed to be a gift to the extent the fair_market_value of the transferred property exceeded the value of any consideration received by the transferor the value of the property to which the gift_tax applies in the instant case is the fair_market_value of the leased property that petitioner transferred to the partnership minus the portion of that value that served to enhance petitioner’s 50-percent partnership_interest see kincaid v united_states supra pincite heringer v commissioner f 2d pincite ketteman trust v commissioner t c pincite there is nothing in that formula that would justify a discount for two 25-percent in 235_f2d_149 9th cir the taxpayers held a 40-percent interest in the corporation to which they transferred property the taxpayers argued that any gift should not exceed 60-percent of the value of the transferred property because the taxpayers’ 40-percent stock interest was increased proportionately by the transfer and that such increase was analogous to receipt of consideration the court_of_appeals agreed citing sec_1002 i r c which contains the same language as the current version of sec_2512 see id pincite- -- - undivided interests in the leased property petitioner never transferred 25-percent fractional interests in the leased property his sons never received or owned 25-percent undivided interests in the leased property indeed no such fractionalized interests ever existed after the transfer the partnership held the same property interest that petitioner held before the transfer there was no fractionalization of ownership and the partnership could have sold the leased property for the same fair_market_value that petitioner could have realized nevertheless the majority values the leased property by giving a discount for hypothetical fractional interests that never existed on this point the majority is in error vasquez and marvel jj agree with this concurring in part and dissenting in part opinion -- - beghe j concurring in part and dissenting in part i concur in the majority’s conclusion that in computing the value of the gifts the donor is not entitled to entity level discounts i dissent from the majority’s conclusion that petitioner’s transfer of the leased land should be valued as separate indirect transfers to his sons of individual 25-percent interests rather than as a unitary transfer to the partnership ’ with all the woofing these days about using family partnerships to generate big discounts the majority opinion provides salutary reminders that the gift is measured by the value of the property passing from the donor rather than by the property received by the donee or upon the measure of enrichment of the donee majority op pp and that how petitioner’s transfers of the leased land and bank stock may have enhanced the sons’ partnership interests is immaterial for the gift_tax is imposed on the value of what the donor transfers not what the donee receives majority op p citing sec_25_2511-2 although the majority describe the gifts as undivided percent interests in the leased land majority op p the 15-percent discounts allowed by the majority in valuing those interests amount to no more than the discount petitioner’s experts attributed to the transfer of a 50-percent interest this is because petitioner’s experts presented no concrete convincing evidence as to what additional_amount of discount if any should be attributable to a 25-percent undivided_interest as opposed to a 50-percent undivided_interest majority op note for an example of an agreement by the parties as to the difference in value between a transfer of a 50-percent block and two 25-percent blocks of the stock of a closely_held_corporation see estate of bosca v commissioner tcmemo_1998_251 - -- gift_tax regs 318_us_184 and other cases therein see also sec_25_2512-8 gift_tax regs this is the estate depletion theory of the gift tax’ given its most cogent expression by the supreme court in 324_us_303 the section taxing as gifts transfers that are not made for adequate and full money consideration aims to reach those transfers that are withdrawn from the donor’s estate to allow detriment to the donee to satisfy the requirement of adequate_and_full_consideration would violate the purpose of the statute and open wide the door for evasion of the gift_tax see paul supra federal estate_and_gift_taxation pincite the logic and the sense of the estate depletion theory require that a donor’s simultaneous or contemporaneous gifts to or for the objects of his bounty be unitized for the purpose of see eg lowndes et al federal estate and gift taxe sec_356 solomon et al federal taxation of estates trusts and gift sec_191 the paul treatise cited twice with approval in commissioner v wemyss 324_us_307 put it this way it is congress’s intention to reach donative transfers which diminish the taxpayer’s estate the existence of an adequate_and_full_consideration in money or money’s worth which is not received by the taxpayer has that very same effect since the section is aimed essentially at colorable family contracts and similar undertakings made as a cloak to cover gifts it is fair to assume that congress intended to exempt transfers only to the extent that the taxpayer’s estate is simultaneously replenished the consideration may thus augment his estate give him a new right or privilege or discharge him from liability paul federal estate_and_gift_taxation citations omitted -- - valuing the transfers under section 251ll1l a after all the gift_tax was enacted to protect the estate_tax and the two taxes are to be construed in_pari_materia see 324_us_308 the estate_and_gift_taxes are different from an inheritance_tax which focuses on what the individual donee- beneficiaries receive the estate_and_gift_taxes are taxes whose base is measured by the value of what passes from the transferor i would hold contrary to the majority and the approach of estate of bosca v commissioner tcmemo_1998_251 that the gross value of what petitioner transferred in the case at hand is to be measured by including the value of his entire_interest in the leased land i would then value the net_gifts by contrary also to the commissioner’s concession in revrul_93_12 1993_1_cb_202 that a donor’s simultaneous equal gifts aggregating percent of the stock of his wholly owned corporation to his five children are to be valued for gift_tax purposes without regard to the donor’s control and the family relationship of the donees the ruling is wrong because it focuses on what was received by the individual donees what is important is that the donor has divested himself of control the cases relied upon by the ruling---658_f2d_999 5th cir 680_f2d_1248 9th cir 79_tc_938 69_tc_860 --address an arguably different question whether for estate_tax purposes a decedent’s transfer at death of interests_in_real_property or shares of a family_corporation should be valued by aggregating them with interests in the same property or shares already held by the decedent’s spouse or siblings i acknowledge that my sense of the logic of the estate depletion theory would require unitization of a donor’s same day gifts of the stock of the same corporation in determining the significance of parting with but not conveying control contrary to estate of heppenstall v commissioner a memorandum opinion of this court dated date and arguably contrary to cases that segregate same day gifts for blockage discount purposes continued - - subtracting from the gross value so arrived at the value at the end of the figurative day of the partnership_interest that petitioner received back and retained sec_2512 not percent of the value of the leased land that he transferred to the partnership continued see eg 498_f2d_88 5th cir affg 60_tc_272 85_tc_713 which may be attributed to the presence of a specifically targeted regulation in any event my sense of what the estate depletion theory implies for gift_tax purposes is consistent with and supported by the rule that unitizes a block of shares held at death to determine the value at which they are included in the gross_estate notwithstanding that they may be bequeathed to more than one beneficiary see eg 674_f2d_761 9th cir 88_tc_1577 i see no problem in harmonizing the above-suggested approach with the considerations that apply in determining whether a gift qualifies as a present_interest rather than future_interest for the purpose of the annual exclusion under sec_2503 the annual exclusion inquiry necessarily focuses on the quality and quantity of the donee’s interest see 214_f3d_846 7th cir sec_25_2503-3 gift_tax regs see also 312_us_393 97_tc_74 analogous considerations apply in computing the value of bequests entitled to the estate_tax charitable or marital_deduction see eg ahmanson found v united_states supra estate of chenoweth v commissioner supra -- - foley j dissenting the majority relies on 682_f2d_1220 5th cir where the court held that mrs kincaid made a gift through an unequal exchange that served to enhance the value of her sons’ voting_stock the opinion however states nor do we agree with petitioner’s contention that his transfers should be characterized as enhancements of his sons’ existent partnership interests majority op p the holding in this case is premised on kincaid the majority opinion however rejects petitioner’s contention which is the essence of the kincaid holding and fails to explain why the result in this case should be different from that in kincaid accordingly i respectfully dissent
